E nga mana, e nga reo, Rau Rangatira ma o te Ao, Nga mangai o nga whenua ake, Huri rauna I te Ao, Tend koutou katoa mai Aotearoa.
My opening remarks were in Te Reo Maori, an official language of New Zealand and the language of the indigenous people of Aotearoa New Zealand. While geographically remote, New Zealand is deeply connected to its region and to the rest of the world. That connectedness drives us to seek common purpose with the countries in the Assembly Hall — the common purpose of a more prosperous, sustainable and peaceful world for all.
For New Zealanders, diversity is strength. We strive for a more equal society and value strong institutions that promote fairness and deliver for all people. We are a country founded on the Treaty of Waitangi — Te Tiriti o Waitangi — which requires a genuine and sustained partnership and a search for shared solutions. We still have work to do at home, but these values guide our approach to global cooperation. Our connectedness also means that New Zealand relies on global cooperation and on multilateralism. At the heart of that is the United Nations. We invest in this system not only because is it the right thing to do, but because it helps build a safer, more prosperous and more sustainable future. Our security and prosperity are the peace and prosperity of every other country.
Our interdependence with other nations has never been more evident as our countries have tackled the coronavirus disease (COVID-19) pandemic. New Zealanders believe in inclusiveness, equality and a sense of community, beliefs that shape our approach to tackling the pandemic. Our response has been science-based and precautionary. We responded rapidly to each outbreak and New Zealanders have played their part in preventing widespread community transmission. The management of the New Zealand border continues to be our key line of defence.
While we are all learning to live with the impact of COVID-19 domestically, we must also focus on its impact globally. To defeat the virus globally, we will need to be at our collective best. We have to pool our best ideas, think innovatively and share our best people and resources. We need to invest in and trust each other. We support the World Health Organization and the role it played in coordinating an early response. The international system has responded well in addressing the early health, humanitarian and development effects of COVID-19, but the need for international cooperation goes beyond that. We must work together to develop and distribute a vaccine on an equitable basis. To achieve that, New Zealand has joined the COVAX Facility. This will ensure that COVID-19 vaccines can be equitably distributed to every country participating worldwide. By supporting COVAX, we also demonstrate our commitment to ensuring that vulnerable communities everywhere, including in the Pacific, receive the vaccines they need. No one is safe until we are all safe. We encourage other countries to support vaccine multilateralism and ensure the unimpeded, fair and equitable distribution of COVID-19 vaccines worldwide.
COVID-19 and its secondary impacts are having a disproportionate effect on the world’s most vulnerable groups. Millions of children are out of education with no ability to learn from home, and millions have missed life-saving vaccinations. Ethnic minorities are dying from COVID-19 at a disproportionately high rate. Many working in the informal economy, particularly women, lack access to social safety nets. And there has been a concerning increase in gender-based violence. While a vaccine would return some normality to our lives, it may take years to recover from the socioeconomic effects of the pandemic. But we have an opportunity to mitigate them. We must work together for a global economic recovery that protects the most vulnerable, creates jobs and maintains supply chains and open markets. We must ensure that the recovery respects and promotes the human rights of all. We must recommit to the Sustainable Development Goals and the 2030 Agenda for Sustainable Development. And we should rally behind the Secretary-General’s call for a global ceasefire so we can all focus on prevention and recovery.
Where we live, in the Pacific, the socioeconomic impacts of the pandemic have been and will continue to be particularly damaging. The outlook is challenging. Many small island developing States depend on tourism sectors that have been drastically affected by closed borders. Those countries also face significant constraints to ensuring economic resilience, and the pandemic has amplified those challenges. The international community must ensure that appropriate concessional financing is available to small island developing States to support their response to this economic shock. New Zealand is committed to working with the international community and supporting Pacific island countries to withstand the most damaging effects of the pandemic.
But in all crises there are opportunities. Our opportunity today is to build back better — to rethink how our economies can work for the many, not just the few, to better focus on the most vulnerable and to rebuild our societies to prioritize tackling the defining challenge of our generation — climate change. Many of the things I have said about COVID-19 apply equally to climate change, but there will be no vaccine against the latter.
The threat of climate change is more real in the Pacific than in any other region in the world. Some of the most climate-affected nations in the world sit within our region. Sea-level rise poses an extreme threat to many Pacific islands. They are paying the price for our collective inaction and their fate is in our hands. They rely on the United Nations and its Member States to make political decisions and commitments to protect their future. The full implementation of the Paris Agreement on Climate Change is critical. Moreover, it is time for a global reset aimed at a greener economy. We must stop fossil-fuel subsidies and divert those billions of dollars into transitioning to clean-energy generation. It is time to rethink how our societies can simultaneously focus on the well-being of our people and of our environment.
The critical importance that biodiversity plays in ensuring the welfare of our people, the economy and the environment will be highlighted tomorrow in the high- level summit on biodiversity. Biodiversity all over the world is in serious decline. The time for action is now and New Zealand is stepping up. We have launched Te Mana o te Taiao, the Aotearoa New Zealand Biodiversity Strategy, to guide the way we protect and restore nature. We urge all others to join us in increasing our ambition on biodiversity protection. It is one of the best investments we have in our future. 
New Zealand will continue to advocate for advancing gender equality and women’s empowerment. We were the first country in the world in which women won the right to vote. Our top three constitutional positions are all held by women and we currently have our third woman Prime Minister. We are proud of our gains, but mindful of the continuing gap. On Thursday, we will celebrate the twenty- fifth anniversary of the fourth World Conference on Women. The Beijing Platform for Action remains as relevant today as it was 25 years ago, and we recommit to completing the unfinished work. To achieve the commitments set out in Beijing, we must protect the rights of all women and girls. Collectively, we need to do more to eliminate gender inequalities. Realizing gender equality is everyone’s responsibility. It is simply non-negotiable and we will not rest until it is achieved.
At recent events marking the seventy-fifth anniversary of the atomic bombings in Hiroshima and Nagasaki, we recalled the catastrophic consequences of nuclear weapons. The testing of such weapons has also had a disastrous impact in the Pacific region. We know that no State or organization can prepare for the unimaginable suffering in the wake of a nuclear holocaust, and if we cannot prepare, we must prevent. That is why New Zealand signed the Treaty on the Prohibition of Nuclear Weapons. We urge all others to join that landmark treaty and we welcome its imminent entry into force. The Treaty’s global prohibition on nuclear weapons is a necessary step on the way towards their total elimination. As we will also emphasize in New Zealand’s statement to be delivered later this week on the International Day for the Total Elimination of Nuclear Weapons, it is time for global negotiations involving all nuclear-weapon possessors to take place in order to enable us to achieve nuclear zero.
In conclusion, it was out of the devastation of the Second World War that nations pledged to save succeeding generations from the scourge of war. Now, in 2020 more than ever, the international community must step up collectively and in the common interest. Since 1945, New Zealand has championed the United Nations and the wider international system. Today we recommit to playing our part in ensuring that the multilateral system collectively responds to our shared and urgent challenges. New Zealand urges all other Member States to do the same. Nau te rourou, naku te rourou ka ora ai te iwi. That translates as “With your food basket and my food basket, the people will thrive.” Stay safe, everyone.